On Petition for Rehearing.
Lairy, J.
— On petition for rehearing, counsel for appellant objects to the opinion of the court, on the ground that it assumes that the execution on which the real estate in controversy was sold was a joint execution, founded on a joint judgment against the husband and wife who owned the land as tenants by entireties. It is asserted that our statutes on the subject of execution do not authorize a joint execution to *567be issued on a joint judgment, and that if such a one is issued, tbe rights of levy and sale thereunder are not greater, than they would be under separate executions issued against each of said judgment debtors.
Prom the answer in this case it appears that the judgment on which the execution was issued was based on a promissory note executed by Pinch Sharpe and Mintie Sharpe, whereby they promised to pay A. P. Thompson $400, with interest thereon and attorney’s fees; that on said day they executed a mortgage on certain real estate therein described, for the purpose of securing said note, and that said defendants expressly agreed and promised to pay the sum of money thereby secured. It does not appear whether the real estate mortgaged was owned by Sharpe and his wife as tenants by the entireties, or whether it was owned by him in his own right.. An action was brought on this note and to foreclose this mortgage, and the court found that the plaintiff was entitled to recover of defendant Pinch Sharpe and Mintie Sharpe on the note sued on in the sum of $477.76 and the further sum of $50 attorney’s fees, together with costs, and a judgment was rendered against both defendants for $527.76. A decree was entered foreclosing said mortgage, and the land was sold on the decree of foreclosure for the sum of $400, and that amount was credited on the judgment, leaving a balance due of $185.75.
The execution issued on this judgment shows that James B. Thompson and John M. Thompson, as executors, recovered a judgment against Pinch Sharpe and Mintie Sharpe, on which there is still due the sum of $185.08, and ordered the sheriff to levy said sum of money of the property of the aforesaid defendants found in his bailiwick subject to' execution.
13. *56814. *567It thus appears that the note on which the judgment was rendered was a joint note. An obligation is joint when it binds all the obligors jointly to perform. An action to enforce such an obligation must be brought *568against all the obligors jointly and cannot be maintained against one without joining the others. But a joint maker sued alone can only object to the nonjoinder of the others by plea in abatement, unless the defect appears from the face of the complaint, in which case it may be raised by demurrer for defect of parties defendant. 3 Randolph, Com. Paper §1665 and cases cited.
15. At common law only one judgment could be rendered on a joint obligation. A judgment rendered on such an obligation against one or more of the joint obligors had the effect to merge the cause of action as to all. Erwin v. Scotten (1872), 40 Ind. 389; Barnett v. Juday (1871), 38 Ind. 86; Kennard v. Carter (1878), 64 Ind. 31; Crosby v. Jeroloman (1871), 37 Ind. 264; Lingenfelser v. Simon (1874), 49 Ind. 82; Capital City Dairy Co. v. Plummer (1898), 20 Ind. App. 408, 49 N. E. 963.
The rule last stated has been modified by a statute in this State, which provides that “in all cases where judgment has heretofore been, or shall hereafter be, recovered against one or more persons jointly liable on contract, but such judgment has been, or shall be, rendered only against part of the persons liable, for the reason that the others were not summoned and did not appear, the plaintiff may proceed against those not summoned and who did not appear, in the same manner as if they were alone liable, but the complaint must allege the facts aforesaid.” §325 Burns 1908, §321 R. S. 1881.
In the case of Erwin v. Scotten, supra, the court, speaking by Buskirk, J., said on page 397: “The makers of a joint note are jointly liable, and the joint property of all and the separate property of each may be sold, but their joint liability cannot be converted into a several liability, as would be the case if separate judgments could be rendered on a joint note.”
16. *56917. *568An obligation is joint and several when it binds the obligors jointly and separately. It is the same as though the parties to it had executed a joint obliga*569tion, and each, of the parties had executed a separate obligation. The obligee in such an obligation may maintain a joint action against all, or a separate action against each. If a judgment is recovered on a joint obligation, it is joint. At common law, the execution must follow the form of the judgment. It the judgment is joint, the execution must be joint. Graham v. Smith (1825), 1 Blackf. *414; M’Coy v. Elder (1828), 2 Blackf. *183; Saul & Hensinger v. Geist (1865), 1 Woodw. (Pa.) 306; Shaffer v. Watkins (1844), 7 Watts & S. (Pa.) 219.
18. Our statute on the subject of execution provides as follows: “Writs of execution, as now used for the enforcement of judgments, are modified in conformity to this act; and any party in whose favor judgment has been heretofore or shall hereafter be rendered may, at any time within ten years after the entry of judgment, proceed to enforce the same as provided in this act.” §716 Burns 1908, §674 R. S. 1881. “There shall be three kinds of executions — one against the property of the judgment debtor, one against his person, and one for the delivery of the possession of real or personal property, or such delivery with damages for withholding the same; and executions may be issued to the sheriffs of different counties at the same time; but the plaintiff shall pay the costs upon all executions not necessary to the collection of his judgment.” §718 Burns 1908, §676 R. S. 1881.
19. It is contended that the first section quoted abrogates the common law on the subject of executions, and that we must now look solely to the statute for the form of the execution. It is also contended that the section last quoted indicates an intention on the part of the legislature that all executions for the enforcement of a judgment shall be several, and that joint executions are not authorized. This contention is based on the fact that the statute employs the singular number in speaking of the judgment debtor; but it is a well-settled rule of statutory construction that *570words used in the singular include also the plural. §1357 Burns 1908, §1286 R. S. 1881.
20. By §324 Burns 1908, §320 R. S. 1881, it is provided: “Where the action is against two or more defendants, and the summons is served on one or more, but not all of them, the plaintiff may proceed as follows: First. If the action be against defendants jointly indebted on contract, he may proceed against the defendant served; and if he recover judgment it may be enforced against the joint property of all and the separate property of the defendant served.” This section provides for the enforcement of a joint judgment against the joint property of the judgment defendants. This can be done only on a joint execution. Where a joint execution is levied on the interest of two cotenants in real estate, it has been held in one case that the interest of each in the land must be separately sold, and that a sale in one parcel was void. These several sales were said to be necessary in order to enable each cotenant or his creditors to redeem his moiety. Ballard v. Scruggs (1891), 90 Tenn. 585, 18 S. W. 259, 25 Am. St. 703. Appellants argue that this rule should apply to the respective interest of the husband and wife in lands held by them as tenants by the entireties, and that as neither the husband nor the wife has any such interest therein as can be sold separately, their joint interests cannot be sold.
In 2 Freeman, Execution (3d ed.) §172b, the learned author questions the correctness of the rule announced in the case of Ballard v. Scruggs, supra, and says: “We are not inclined to accept the decision that the interests of the respective defendants in the same parcel of real property must be sold separately. No authority has been cited to support it. If the judgment was against all the eotenants whose property was sold, each of them was liable for the whole debt, and it was proper to sell his interest for the whole, and neither he nor his creditors have the right to *571relieve the property from the whole debt by paying on redemption a moiety of the sum bid at the sale.”
21. The rule announced in the ease of Ballard v. Scruggs, supra, even if sound, can have no application to a casé where a joint execution is levied on lands held by tenants by entireties, as the reason given for the rule entirely fails in such a case. Neither of such tenants has any separate interest in the land which is subject to redemption; the land must be redeemed as a whole or not at all.
22. It is further urged against the opinion that a tenant by entirety is deprived of his right to claim the entirety property or any part thereof as exempt from execution. If this is true, it is not a result of the opinion in this case, but is a result which is incident to the nature of the estate. A tenant by entirety has no separate interest or property in the entirety estate which can be claimed as exempt.
The right of an execution defendant to claim property as exempt extends only to property in which he has an individual interest. For this reason it has been held that a partner cannot claim an exemption in the partnership property. Love v. Blair (1880), 72 Ind. 281; Smith v. Harris (1881), 76 Ind. 104; State, ex rel., v. Emmonds (1885), 99 Ind. 452; Ex parte Hopkins (1885), 104 Ind. 157, 3 N. E. 587. The Tact that neither of the tenants by entireties can claim, as exempt, the entirety property or any part thereof, as against a joint execution levied thereon, seems to be a hardship; but the apparent hardship in such a case is not greater than that which results from the inability of a partner to claim as exempt his interest in partnership property. It is the business of the courts to declare the law as it is, and not to make laws to relieve against hardships. If the law as it now is works an injustice, the remedy must be sought in the legislature, and not in the courts.
In passing on the petition for rehearing, each member of *572the court has again carefully considered every question involved, and after consultation we are all agreed that the original opinion is correct, and we all concur in the views expressed in this opinion on petition for rehearing.
Petition for rehearing overruled.
Note. — Reported in 96 N. E. 627, 99 N. Ei 44. See, also, under (1) 23 Oyc. 484; (2) 23 Oyc. 483; (3, 4, 12) 21 Oyc. 1195; (5) 21 Oyc. 1198; (6) 21 Oyc. 1200, 1201; (7, 8, 9) 21 Oyc. 1201; (11) 11 Cyc. 755; (13) 8 Oyc. 90; (14) 31 Cyc. 175, 293; (15) 23 Cyc. 1208, 1209; (16) 0 Oyc. 656; (17, 20) 17 Cyc. 1013; (19) 36 Cyc. 1123. As to the effect of divorce on tenancy by entireties, see 30 L. R. A. 333; 10 L. R. A. (N. S.) 463.